Citation Nr: 1201923	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-05 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable evaluation, prior to June 28, 2011, and 10 percent thereafter, for status post dislocation and arthroscopy of the right shoulder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986.  The Veteran also has unverified service with the United States Army Reserves.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for status post dislocation and arthroscopy of the right shoulder, and assigned a noncompensable disability evaluation, effective July 2006.  

In July 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

In a November 2011 decision, the RO increased the evaluation for the Veteran's service-connected status post dislocation and arthroscopy of the right shoulder to 10 percent disabling, effective June 28, 2011.  The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Prior to June 28, 2011, the competent and probative evidence of record demonstrates that the Veteran's service-connected status post dislocation and arthroscopy of the right shoulder is manifested by complaints of pain and some limitation of motion, but is not shown to have limitation of motion at the shoulder level, nor is there an ankylosis or impairment of the humerus, clavicle, or scapula.  

3.  As of June 28, 2011, the competent and probative evidence of record demonstrates that the Veteran's service-connected status post dislocation and arthroscopy of the right shoulder is manifested by complaints of pain and some limitation of motion, but is not shown to have limitation of motion at the shoulder level, nor is there an ankylosis or impairment of the humerus, clavicle, or scapula.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for status post dislocation and arthroscopy of the right shoulder, prior to June 28, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2011). 

2.  The criteria for an initial evaluation in excess of 10 percent for status post dislocation and arthroscopy of the right shoulder, as of June 28, 2011, have not been met.  3 8 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, the Veteran's claim for an increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  In this case, the Veteran was provided VCAA letter in January 2007, which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and private medical records dated July 2010 to August 2010.  The Veteran was also provided VA examinations in connection with his claims on appeal.  The VA examiners reviewed the Veteran's subjective history, clinical findings, and rendered conclusions with supportive rationale.  The Board finds that the VA examination reports of record are probative.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  Neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision

By way of procedural background, service connection for status post dislocation and arthroscopy of the right shoulder was granted in an April 2007 rating decision.  The RO assigned a 0 percent evaluation, effective July 2006, under Diagnostic Code 5201.  In a November 2011 rating decision, the RO increased the Veteran's disability to 10 percent disabling, under Diagnostic Code 5201, effective June 28, 2011.  The Board notes that in the rating decision, the RO explained that the 10 percent disability evaluation was assigned based on painful motion of the arm.  See 38 C.F.R. § 4.59 (2011).  The Veteran asserts that his service-connected right shoulder disability causes level 5 pain (on a scale of 1 to 10), weakened movement, and excess fatigability.  He further added that on several occasions, the right shoulder completely locks up, resulting in an inability to use the right shoulder.  See the April 2008 and February 2009 statements.  The Veteran contends that his service-connected right shoulder disability is worse than the current evaluations contemplate.  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

An appeal from the initial assignment of a disability rating, requires consideration of the entire period since service connection has been in effect, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

As previously stated, the Veteran's right shoulder disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 for limitation of motion of the arm at the shoulder level.  

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  In this case, the evidence shows that the Veteran is left-handed.  Consequently, for rating purposes, the right shoulder is the minor extremity.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Entitlement to a Compensable Initial Evaluation Prior to June 28, 2011

In January 2007, the Veteran was afforded a VA examination for his service-connected right shoulder disability.  During the examination, the Veteran reported a history of an in-service injury to his right shoulder resulting in a dislocation in 1985.  He stated that he underwent arthroscopy shortly after the injury, but has continued to experience persisting pain and numbness on elevation of the right arm.  In addition to pain and numbness, the Veteran also admitted to enduring stiffness and weakness associated with his service-connected right shoulder, but denied having any giving way, weakness, episodes of dislocation or subluxation, locking, effusion, flare-ups of joint disease, or inflammation.  

Range of motion testing of the right shoulder revealed active and passive flexion to 180 degrees with no pain, abduction to 180 degrees with no pain, external rotation to 90 degrees with no pain, and internal rotation to 90 degrees with no pain.  There was no additional loss of range of motion upon repetitive use, as well as no loss of a bone or part of a bone, recurrent shoulder dislocations, or joint ankylosis.  X-rays revealed a radiographically intact right shoulder.  The VA examiner diagnosed the Veteran with degenerative joint disease of the right shoulder.  

Private treatment records dated from July to August 2010 does not contain any complaints, findings or diagnoses related to the service-connected right shoulder.

After having carefully reviewed the evidence of record, the Board finds that the evidence does not support a compensable rating, prior to June 28, 2011, under Diagnostic Code 5201.  For the Veteran to be entitled to a 20 percent rating, at a minimum, the evidence would have to show limitation of motion of the arm at shoulder level, which is essentially 90 degrees of abduction.  However, the Veteran was able to abduct his arm to 180 degrees at the January 2007 VA examination, thereby providing no basis to grant a 20 percent rating for this disability under Diagnostic Code 5201.  Moreover, there is no showing of additional functional limitation due to factors such as pain and weakness that could enable a finding that the disability picture most nearly approximates the criteria for a higher evaluation.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The Board has also considered the Veteran's lay statements that his right shoulder disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's right shoulder disability has been provided by the medical personnel who has examined him during the current appeal.  The medical findings as provided in the examination report directly addresses the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board notes that the Veteran was diagnosed with degenerative joint disease of the right shoulder.  Arthritis due to trauma is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, the record does not show involvement of 2 or more major joints or 2 or more minor joints.  As such, a 10 percent rating under Diagnostic Code 5010 is not warranted.  

The Board has further considered evaluation of the Veteran's right shoulder disability under all other potentially appropriate diagnostic codes.  In this case, the Veteran's right shoulder does not have ankylosis as the Veteran demonstrated movement of his right shoulder in all planes of excursion during the January 2007 VA examination.  Additionally, the record is void of any impairment of the humerus, clavicle, or scapula.  Thus, Diagnostic Codes 5200, 5202, and 5203 are not for application in this case and do not provide a higher evaluation for the Veteran's service-connected right shoulder disability.  

The Board finds that the preponderance of the evidence is against the claim for an initial compensable rating, prior to June 28, 2011, for status post dislocation and arthroscopy of the right shoulder, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  
Entitlement to an Initial Evaluation in Excess of 10 percent as of June 28, 2011

The Veteran underwent a second VA examination for his service-connected right shoulder disability in June 2011.  He complained of daily dull pain in the right shoulder joint area primarily posteriorly and slightly on top of the shoulder, and rated it at a 2 out of 10 in terms of severity.  He admitted to having a flare-up of pain after overuse approximately once a month, and rated it at a 5 out of 10 in terms of severity.  He further added that during his monthly flare-up, he loses approximately 70 degrees of forward flexion and abduction.  The examiner also indicated that the Veteran's pain ranges from a 2 to a 4 on a daily basis.  The Veteran complained of weakness, stiffness, swelling, heat, fatigue, and lack of endurance.  He denied having instability of the right shoulder since the initial in-service injury or any evidence of true locking.  

Upon physical examination, the VA examiner noted that there was mild tenderness to palpation along the posterior shoulder joint and across the top of the muscles of the right shoulder.  There was also no muscle atrophy of the right shoulder.  Range of motion testing revealed forward flexion to 160 degrees with pain from 45 to 160 degrees, extension to 40 degrees with no complaints of pain, abduction to 160 degrees with pain from 45 to 160 degrees, adduction to 55 degrees with no pain or impingement symptoms of the right shoulder, external rotation to 70 degrees with pain from 45 to 90 degrees, and internal rotation to 90 degrees with no complaints of pain.  X-rays of the right shoulder showed no evidence of an acute fracture, focal osseous destruction, calcific tendinosis, or gross soft tissue abnormalities present.  The examiner diagnosed the Veteran with chronic right shoulder strain and status post posterior dislocation times one with no objective findings of fatigability, weakness, lack of endurance, or incoordination.  She noted that there was an additional functional loss of 10 degrees of forward flexion and abduction due to pain on repetitive use based on three repetitions.  

Having carefully considered the Veteran's contentions in light of the evidence of records and the applicable law, the Board finds that the Veteran's right shoulder disability is appropriately rated as 10 percent disabling.  As mentioned previously, in order for the Veteran to receive the 20 percent rating, at a minimum, the evidence needs to show limitation of motion of the arm at shoulder level, or essentially 90 degrees of abduction.  In this regard, the Board acknowledges that right shoulder forward flexion and abduction were both 160 degrees with pain from 45 to 160 degrees during the June 2011 VA examination.  Even considering the additional loss of 10 degrees of flexion and abduction on three repetitions, as reported by the VA examiner, which equates to 150 degrees each for both forward flexion and abduction, such findings are not reflective of 90 degrees.  As such, the Veteran does not meet the applicable criteria for the next-higher 20 percent evaluation.  

The Board has also considered the Veteran's lay statements that his right shoulder disability is worse than currently evaluated.  As stated above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right shoulder disability has been provided by the medical personnel who has examined him during the current appeal, and the medical findings, as provided in the examination reports and the clinical records, directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

While recognizing the Veteran has complaints of pain, weakness, stiffness, fatigue, and lack of endurance, the record does not reflect evidence of additional impairment of the right shoulder upon clinical examination, as caused by such pain, stiffness, weakness, or related factors, that would warrant an increased rating under the principles set forth in 38 C.F.R. §§  4.40, 4.45.  Moreover, while the June 2011 VA examination report reflects an additional 10 degrees of loss of flexion and abduction on repetitive use, the Board has already applied these findings in the above analysis, which fails to show that an increased rating is warranted for limitation of motion of the arm.  

Additionally, the objective findings do not reflect evidence of ankylosis, dislocation of the clavicle or scapula, or impairment of the humerus.  Accordingly, Diagnostic Codes 5200, 5202, and 5203 cannot serve as a basis for a higher rating here.  

In conclusion, there is no support for an evaluation in excess of 10 percent for status post dislocation and arthroscopy of the right shoulder, as of June 28, 2011.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer the claims to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. §3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluations in this case are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criterion adequately describes the severity and symptomatology of the Veteran's service-connected disability.  


ORDER

Entitlement to an initial compensable evaluation, prior to June 28, 2011, for status post dislocation and arthroscopy of the right shoulder is denied.  

Entitlement to an initial compensable evaluation in excess of 10 percent, as of June 28, 2011, for status post dislocation and arthroscopy of the right shoulder is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


